 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MATTHEW FORREY HOLGERSON,                           Case No.: 3:19-cv-02286-JLS-RBB
     CDCR #E-19753,
11
                                        Plaintiff,       ORDER: (1) DENYING MOTION TO
12                                                       PROCEED IN FORMA PAUPERIS
                          vs.                            AS BARRED BY 28 U.S.C. § 1915(g);
13
                                                         (2) DENYING MOTIONS TO
14                                                       ALLOW AMENDING OF
     MR. D. PARAMO;                                      COMPLAINT AND TO REINSTATE
15   MISS MESSLER, M.D.,                                 IN FORMA PAUPERIS; AND
16                                   Defendants.         (3) DISMISSING CIVIL ACTION
                                                         WITHOUT PREJUDICE FOR
17
                                                         FAILURE TO PAY FILING FEE
18                                                       REQUIRED BY 28 U.S.C. § 1914(a)
19
                                                         (ECF Nos. 2, 4, 6)
20
21
22         Plaintiff Matthew Forrey Holgerson, currently incarcerated at the California Health
23   Care Facility (“CHCF”) located in Stockton, California, has filed a civil rights Complaint
24   pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.) Plaintiff claims his constitutional
25   rights were violated when he was previously housed at the Richard J. Donovan
26   Correctional Facility (“RJD”) in 2017 and 2018. (Id. at 1.) He has not prepaid the full
27   civil filing fee required by 28 U.S.C. § 1914(a); instead, he has filed a Motion to Proceed
28   In Forma Pauperis (“IFP”) (ECF No. 2).
                                                     1
                                                                              3:19-cv-02286-JLS-RBB
 1         Before the Court could rule on Plaintiff’s Motion to Proceed IFP, he filed a Motion
 2   to Allow Amending of Original Complaint and a Motion to Reinstate In Forma Pauperis.
 3   (ECF Nos. 4, 6.)
 4   I.    Motion to Proceed IFP
 5         A.     Legal Standard
 6         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cty.
 7   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
 8   an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a
 9   filing fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
10   § 1915(a)(3)(b), the Prison Litigation Reform Act (“PLRA”) amended section 1915 to
11   preclude the privilege to proceed IFP in cases where the prisoner:
12                [H]as, on 3 or more prior occasions, while incarcerated or
                  detained in any facility, brought an action or appeal in a court of
13
                  the United States that was dismissed on the grounds that it is
14                frivolous, malicious, or fails to state a claim upon which relief
                  can be granted, unless the prisoner is under imminent danger of
15
                  serious physical injury.
16
17   28 U.S.C. § 1915(g).      “This subdivision is commonly known as the ‘three strikes’

18   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to

19   § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews

20   v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the

21   PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may entirely be barred

22   from IFP status under the three strikes rule”). The objective of the PLRA is to further “the

23   congressional goal of reducing frivolous prisoner litigation in federal court.” Tierney v.

24   Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).

25         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which

26   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”

27   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court

28   styles such dismissal as a denial of the prisoner’s application to file the action without

                                                   2
                                                                                3:19-cv-02286-JLS-RBB
 1   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
 2   When courts “review a dismissal to determine whether it counts as a strike, the style of the
 3   dismissal or the procedural posture is immaterial. Instead, the central question is whether
 4   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 5   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
 6   F.3d 607, 615 (4th Cir. 2013)). “When … presented with multiple claims within a single
 7   action,” however, courts may “assess a PLRA strike only when the case as a whole is
 8   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d. 1147, 1152
 9   (9th Cir. 2019) (citing Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
10   Cir. 2016)).
11          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
12   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
13   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at
14   1051–52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible
15   allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time
16   of filing.”).
17          B.       Discussion
18          The Court has reviewed Plaintiff’s Complaint and finds it contains no “plausible
19   allegations” to suggest he “faced ‘imminent danger of serious physical injury’ at the time
20   of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). In his “Motion to
21   Reinstate In Forma Pauperis Status,” Plaintiff appears to be challenging a ruling in an
22   Eastern District of California proceeding in which he was denied IFP status pursuant to 28
23   U.S.C. § 1915(g). (See ECF No. 6 at 1–2.) In the Eastern District matter, the Court found
24   that several of Plaintiff’s previous actions constituted “strikes” because they had been
25   dismissed as frivolous. (Id. at 2–3.)
26          Plaintiff denies that these matters were frivolous and claims that he was trying to
27   explain “mind control systems” that were developed by “alien species technology” and
28   ///
                                                   3
                                                                                3:19-cv-02286-JLS-RBB
 1   used on “American citizens.” (Id. at 3.) This Court cannot overturn or modify the decision
 2   of another District Court.
 3         Moreover, Plaintiff’s allegations regarding “mind control systems” found in the
 4   matters which were determined to be “strikes” are frivolous. “[A] complaint, containing
 5   as it does both factual allegations and legal conclusions, is frivolous where it lacks an
 6   arguable basis either in law or in fact. . . . [The] term ‘frivolous,’ when applied to a
 7   complaint, embraces not only the inarguable legal conclusion, but also the fanciful factual
 8   allegation.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). When determining whether a
 9   complaint is frivolous, the court need not accept the allegations as true, but must “pierce
10   the veil of the complaint’s factual allegations,” id. at 327, to determine whether they are
11   “‘fanciful,’ ‘fantastic,’ [or] ‘delusional,’” Denton v. Hernandez, 504 U.S. 25, 33 (1992)
12   (quoting Neitzke, 490 U.S. at 328).
13         In the matter before this Court, Plaintiff appears to claim that he suffered from back
14   pain when he was housed at RJD in 2017. (See Compl. at 4.) He seeks to hold an RJD
15   physician liable for failing to be “aware of [his] laying in [his] cell for four days without
16   appropriate medical attention or pain relief.” (Id. at 2.) At the time Plaintiff filed this
17   action on November 29, 2019, however, he was housed at CHCF, not RJD. Thus, there
18   are simply no plausible of allegations of “imminent danger of serious physical injury at the
19   time of filing.” Cervantes, 493 F.3d at 1055.
20         While Defendants typically carry the initial burden to produce evidence
21   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
22   some instances, the district court docket may be sufficient to show that a prior dismissal
23   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
24   at 1120. That is the case here.
25         A court may take judicial notice of its own records, see Molus v. Swan, Case No.
26   3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing United
27   States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros.
28   Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take notice of
                                                   4
                                                                               3:19-cv-02286-JLS-RBB
 1   proceedings in other courts, both within and without the federal judicial system, if those
 2   proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d 1212,
 3   1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir.
 4   2002)).
 5         Based on a review of its own docket and other court proceedings available on
 6   PACER, the Court finds that Plaintiff Matthew Holgerson, identified as CDCR Inmate #E-
 7   19753, while incarcerated, has had three prior civil actions dismissed on the grounds that
 8   they were frivolous, malicious, or failed to state a claim upon which relief may be granted.
 9         They are:
10         (1) Holgerson v. Knowles, et al., Case No. 2:02-cv-00036-GEB-GGH (E.D.
           Cal. Nov. 27, 2002) (Order adopting report and recommendation dismissing
11
           action as frivolous and for failing to state a claim) (strike one);
12
           (2) Holgerson v. Knowles, Case No. 2:06-00144-GEB-CMK (E.D. Cal. Dec.
13
           12, 2006) (Order adopting report and recommendation dismissing action for
14         failing to state a claim) (strike two); and
15
           (3) Holgerson v. Lizarraga, et al., Case No. 2:14-cv-01767-EFB (E.D. Cal.
16         Apr. 28, 2015) (Order granting IFP and dismissing action as frivolous
           pursuant to 28 U.S.C. § 1915A) (strike three).
17
18         Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
19   “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that he faced
20   imminent danger of serious physical injury at the time he filed his Complaint, he is not
21   entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;
22   Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all
23   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
24   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
25   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
26   itself a matter of privilege and not right.”).
27   ///
28   ///
                                                      5
                                                                                3:19-cv-02286-JLS-RBB
 1   II.   Conclusion and Orders
 2         For the reasons set forth above, the Court:
 3         (1) DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28 U.S.C.
 4   § 1915(g); (2) DISMISSES this civil action sua sponte without prejudice for failing to
 5   prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a);
 6   (3) DENIES Plaintiff’s Motion to Allow Amending of Original Complaint (ECF No. 4);
 7   (4) DENIES Plaintiff’s Motion to Reinstate In Forma Pauperis (ECF No. 6);
 8   (4) CERTIFIES that an IFP appeal from this Order would be frivolous pursuant to
 9   28 U.S.C. § 1915(a)(3); and (5) DIRECTS the Clerk of the Court to close the file.
10         IT IS SO ORDERED.
11   Dated: January 28, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
                                                                           3:19-cv-02286-JLS-RBB
